DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or reasonably suggest a sample support body for ionization of a sample comprising:
a substrate having a first surface and a second surface opposite to each other; and
a conductive layer provided on at least the first surface,
wherein a plurality of through-holes, which open to the second surface and a third surface of the conductive layer which is located on a side opposite to the substrate, are formed in the substrate and the conductive layer, and
at least one of the second surface and the third surface is subjected to surface treatment for providing a difference in an affinity with water between a surface close to the second surface and a surface close to the third surface.
The claims in the instant application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Ban (US 2007/0105087), who teaches a sample support body comprising a substrate that is porous, wherein the porous body is covered by material having property of water resistance and not inhibit enzymatic activity, and the pores surface is hydrophilic; however Ban fails to teach that surfaces of the porous body is treated for providing a difference in an affinity with water between different surfaces of the body.
The primary reason for allowance of the claims is the combination of the sample support body’s substrate having a first surface and a second surface opposite to each other, and the a conductive layer provided on at least the first surface, wherein a plurality of through-holes, which open to the second surface and a third surface of the conductive layer which is located on a side opposite to the substrate, are formed in the substrate and the conductive layer, and at least one of the second surface and the third surface is subjected to surface treatment for providing a difference in an affinity with water between a surface close to the second surface and a surface close to the third surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wagner (US 2008/0203291) discusses material having high affinity to specific elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN C TSAI whose telephone number is (571)272-7438. The examiner can normally be reached Monday-Tuesday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIEN C TSAI/Examiner, Art Unit 2881                                                                                                                                                                                                        
/DAVID E SMITH/Examiner, Art Unit 2881